Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1

Declaration
The reissue oath/declaration filed February 4, 2022 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  
The declaration states that claims 9-14 depend from claim 8 and therefore narrower than patent claim 8, indicating an intent to narrow.  
However, the error statement fails to set forth an error in the original patent which renders the original patent wholly or partly inoperative or invalid. 
Additionally, the declaration indicates an intent to present depending claims narrower than independent claim 8, but independent claims 1 and 8 have been broadened by the amendment filed with the Response.  See the explanation in the 251 rejection set forth below.

Reissue Applications – Rejection under 35 U.S.C. 251
Claims 1-14 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  See 37 CFR 1.175.


Statutory basis:  35 U.S.C. 251(d) states that no reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.
The subject ‘234 patent was issued on April 4, 2017.  The instant reissue application was filed April 4, 2019, which is two years to the date from the issuance of the patent.  The application did not include a reissue declaration.
A reissue declaration was filed April 22, 2019, but failed to convey an intent to broaden the claims.  
As noted in the Office action mailed September 15, 2021, the reissue declaration failed to state whether the intent was to broaden or narrow the claims.  Specifically, the Office action noted that the statement that applicant “claimed less than he had a right to claim in the patent,” indicated an intent to broaden because applicant believes the claims are too narrow, while the statement that new dependent claims 9 to 14 are narrower than patent claim 8 indicated an intent to narrow the claims.  It was further noted that the two statements directly contradicted one another.  As such, the declaration as a whole did not convey the clear intent to broaden the claims.
Moreover, the reissue application failed to unequivocally indicate an intent to broaden claims within the two years from the patent grant.
Therefore, the amendments to claims 1 and 8 deleting limitations is a broadening after two years from the issuance of the patent, and is not permitted under 35 U.S.C. 251.  See MPEP 1412.03(IV).     
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
In the previous office action the drawings were objected to because the “back wall” of the magnetic reader head compartment as set forth in claim 1 did not appear to be not shown in any of the drawing figures.  Applicant was put on notice that if Applicant contended that a back wall is shown, then it must at least be identified by a reference character and described as such in the specification.
In the Response filed February 4, 2022, Applicant argued that a back wall was shown and provided a marked up figure as part of the arguments.  However, Applicant did not add a reference character to the amended drawings filed in the same response, nor did Applicant provide a reference character in the amendments to the specification.
The specification and drawings must be amended to clearly identify the claimed back wall with a reference character so that a person reading the ‘234 patent can readily determine which element in the drawing figures constitutes the back wall.
No new matter should be entered.

Corrected/Substitute Drawing Sheets Not Compliant
Applicant has submitted two sets of drawings with the Response filed February 4, 2022.  Neither set is compliant with 37 CFR §§ 1.173(b)(3) and 1.84.
The set of drawings labelled as “replacement sheets” would be acceptable except for the last two sheets which contain figures 8A, 8B, 9A, 9B, 9C, and 9D.  The amendments to the drawings to re-label figures 8, 9A, and 9B as separate figures is 
The set of drawings without any header (not marked as “new sheets” or “replacement sheets”) is not compliant with 37 CFR 1.173(b)(3) because the drawing figures are not “new” relative to the ‘234 patent since they previously existed in said patent, and only the quality or type of lines used in the figures has changed.  
Applicant should re-submit the set of drawings marked as “Replacement Sheets” with the term “amended” provided immediately below the figure legend of figures 8A, 8B, 9A, 9B, 9C, and 9D.   Figures 1-6 should not be labelled as “amended.”
Corrected drawing sheets are required to overcome the objections, and they must be filed in compliance with 37 CFR 1.173(b)(3).  
No New Matter should be entered.
Note that the manner of making amendments in reissue applications is governed by 37 CFR 1.173, and differs from regular utility applications.  
See MPEP 1413 and 1453.  



Specification
The amendment filed February 4, 2022, deleting the reference characters 201 and 302 at every instance of the term “magnetic reader head,” clarifies that it is the magnetic reader head compartment that is identified by the reference character 201, and is sufficient to over the objections set forth in the previous Office action such that.  

Claim Rejections - 35 USC § 112
Claims 1-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, with respect to the front side, the back side, and the back wall.  Applicant’s explanation with respect to this particular rejection, on pages 12-14 of the response is persuasive, and this rejection has been withdrawn.
The rejection set forth in the paragraph bridging pages 7-8 of the previous response is overcome by amendments to claims 1 and 8, but has caused issues with broadening after two years as noted above.

Allowable Subject Matter
Claims 1-14 would appear to be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 251 set forth in this Office action.
The following statement of reasons for the indication of allowable subject matter is repeated from the previous Office action:  


Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
The filing of the new Declaration is noted, however, the error statement does not actually identify an error in the ‘234 patent.
With respect to the drawings applicant’s arguments and marked-up reproduction of figure 3B have been fully considered, but the back wall remains unidentified (such as by a reference character) in the disclosure of the ‘234 patent.  Applicant’s arguments cannot take the place of disclosure in the patent.
The arguments with respect to the rejections under 35 U.S.C. 112, 2nd paragraph, are persuasive as noted above.  

Conclusion
Applicant's amendments claims 1 and 8 necessitated the new ground(s) of rejection under 35 U.S.C. 251 presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn, can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee:  /GAS/ 





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to
        invent provisions due to the filing date of US Patent No. 9,943,039; the application for reissue filing date is
        after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-
        Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.